

115 HR 2222 IH: Housing Our Military Servicemembers Act of 2017
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2222IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Stivers (for himself and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend section 428 of the McKinney-Vento Homeless Assistance Act to provide incentives to
			 grantees under the Continuum of Care program to re-house all former
			 members of the Armed Forces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Housing Our Military Servicemembers Act of 2017 or the HOMeS Act of 2017. 2.Incentive for proven strategiesSubsection (d) of section 428 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386b(d)) is amended—
 (1)in paragraph (2)— (A)in subparagraph (A), by inserting and former servicemembers before the semicolon at the end; and
 (B)in subparagraph (B), by inserting and former servicemembers before the first comma; and (2)by adding at the end the following new paragraph:
				
 (4)Former servicememberFor purposes of this subsection, the term former servicemember means a person who served in the active or inactive military, naval, or air service, and who was discharged or released therefrom..
 3.Strategy to end homeless among former servicemembersThe Secretary of Housing and Urban Development shall develop a strategy to identify and eliminate homelessness among former servicemembers who are not eligible for the veterans affairs supported housing program under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19); known as HUD–VASH) and other housing programs of the Department of Veterans Affairs. Not later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall submit a report to the Committees on Financial Services and Veterans’ Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Veterans’ Affairs of the Senate setting forth such strategy and a schedule for implementing such strategy.
		